Citation Nr: 1042627	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound to the left wrist with scaphoid 
fracture and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

A motion to advance this case on the Board's docket was received 
by the Board in September 2009, and granted in October 2009, for 
good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).

In November 2009, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, the 
appeal is again remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his service-
connected residuals of gunshot wound to the left wrist with 
scaphoid fracture and degenerative changes.  
Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran's residuals of gunshot wound to the left wrist with 
scaphoid fracture and degenerative changes are currently 
evaluated as 10 percent disabling, which contemplates a moderate 
muscle injury of Muscle Group VII.  38 C.F.R. § 4.73, Diagnostic 
Code 5307 (2010).  Muscle Group VII involves the muscles arising 
from internal condyle of the humerus, to include flexors of the 
carpus and long flexors of fingers and thumb, and the pronator, 
and its functions include the flexion of wrist and fingers.  

Diagnostic Code 5309 is used in rating muscle injuries to Muscle 
Group IX.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2010).  Muscle 
Group IX consists of the intrinsic muscles of the hand, including 
the thenar eminence; short flexor, opponens, abductor and 
adductor of the thumb; hypothenar eminence; short flexor, 
opponens and abductor of the little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  The functions affected by these 
forearm muscles include strong grasping movements and are 
supplemented by the intrinsic muscles in delicate manipulative 
movements.  A note to Diagnostic Code 5309 states that the hand 
is so compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, joints, 
tendons, etc. and should be rated on limitation of motion, with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.73, Diagnostic Code 
5309, Note.  

Pursuant to the Board's November 2009 remand, the RO was to 
schedule the Veteran for the appropriate VA examinations to 
determine the symptoms and severity of his service-connected 
residuals of gunshot wound to the left wrist with scaphoid 
fracture and degenerative changes.  In doing so, the VA examiner 
was specifically asked to identify all muscle groups involved and 
comment as to whether the disability associated with the affected 
muscle groups would be considered slight, moderate, moderately 
severe, or severe.  

In June 2010, the Veteran underwent VA examinations for joints, 
peripheral nerves and scars.  Pursuant to the peripheral nerves 
examination, the VA examiner noted that the Veteran's residuals 
of gunshot wound of the left wrist involved the carpal tunnel 
resulting in entrapment of the median nerve.  The VA examiner 
stated that, 

[t]he EMG further delineates moderate 
deficiencies of both motor and sensory 
fibers.  The median nerve supplies the 
motor innervation to the first and 2nd 
lumbrical of the hand, part of MUSCLE GROUP 
IX resulting in a moderate decrease in grip 
strength.  It also supplies the muscles of 
the thenar eminence.  The palmer side of 
the thumb, the index and middle finger, 
half the ring finger and the nail bed of 
these digits are innervated by the median 
nerve.  

Based on this finding, the RO must consider whether a separate 
rating for neurological damage due to the Veteran's 
service-connected gunshot wound to the left wrist is warranted.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); but see 38 
C.F.R. § 4.14 (2010). 

As for any underlying muscle injury, the June 2010 VA examination 
for joints noted findings of a reduced grip strength, decreased 
upper extremity strength, decreased manual dexterity, and reduced 
range of motion in the Veteran's left wrist.  The examination 
report was, however, silent as to the cause of this loss in 
functionality.  While the evidence of record clearly documents a 
through and through wound to the Veteran's left wrist, the VA 
examination for joints fails to identify any specific muscle 
injury residuals or otherwise identify the cause of this 
disability.  Pursuant to the Board's November 2009 remand, the VA 
examiner "must identify the particular muscle group involved and 
must comment as to whether the disability associated with the 
affected muscle group(s) would be considered slight, moderate, 
moderately severe, or severe."  

Under these circumstances, the Board concludes that an additional 
examination should be conducted in order to determine the current 
severity of the Veteran's residuals of gunshot wound to the left 
wrist with scaphoid fracture and degenerative changes.  
Specifically, the VA examiner must clearly identify whether any 
muscle injury is present, and if so, identify all muscle groups 
involved and comment as to whether the disability associated with 
each affected muscle group would be considered slight, moderate, 
moderately severe, or severe.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The examination report must provide a complete range 
of motion for the wrist, fingers, and thumb of the Veteran's left 
hand.  

Accordingly, the case is remanded for the following actions:

1.  The RO must have the Veteran undergo 
the appropriate VA examination to determine 
the symptoms and severity of his service-
connected residuals of gunshot wound to the 
left wrist with scaphoid fracture 


and degenerative changes.  The Veteran's 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All tests and studies deemed 
necessary, including range of motion 
testing, must be performed.  The 
examination report must include findings 
from range of motion testing for the 
Veteran's wrist, individual fingers, and 
thumb of the left upper extremity.  If 
motion is found to be limited by pain, the 
examiner must specify at what degree of 
each motion such pain is noted to begin.  

As for any muscle injury found, the 
examiner must identify all muscle groups 
involved and must comment as to whether the 
disability associated with all the affected 
muscle groups are considered slight, 
moderate, moderately severe, or severe.  
The examiner must comment on the presence 
or absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered threshold 
of fatigue, pain, impairment of 
coordination, and uncertainty of movement.  
If Muscle Group VII is not affected by the 
Veteran's service-connected gunshot wound, 
the VA examiner must specifically state so.  

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination 


and to cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must then re-adjudicate the Veteran's claim 
on appeal, including consideration of a 
separate disability rating based on residual 
nerve damage as found in the June 2010 VA 
examination.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the Board 
for appellate review.  

5.  THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET AND MUST BE AFFORDED EXPEDITIOUS 
TREATMENT.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



